Title: To Thomas Jefferson from George Muter, 8 March 1781
From: Muter, George
To: Jefferson, Thomas


[Richmond] 8 Mch. 1781. Has a letter from Col. Dabney informing him that Dabney’s commission is dated 11 June 1777. The man who contracted smallpox is dead, and Mr. Rose thinks the negro who cared for him must be furnished with clothing “that his own may be destroyed”; encloses order for clothing for TJ’s approval. Capt. Irish “proposes throwing a shell about 4 or 5 o’clock this afternoon to prove the mortar bed he has made.” Encloses an order to the person in charge of  state arms to deliver them to Capt. Brown and another to the commissary at Petersburg to furnish provisions to the persons engaged by Brown.
